Exhibit 99.1 Consolidated Financial Statements (Expressed in thousands of United States dollars) WESTPORT INNOVATIONS INC. Three and nine months ended December 31, 2010 and 2009 WESTPORT INNOVATIONS INC. Consolidated Balance Sheets (Expressed in thousands of United States dollars) December 31, March 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Loan receivable (note 15 (a)) Inventories (note 4) Prepaid expenses Current portion of future income tax asset Long-term investment (note 5) - Other assets (note 6) - Property and equipment, net (note 7) Intangible assets, net (note 8) Goodwill (note 3) - Future income tax asset $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities $ $ Deferred revenue Demand installment loan (note 9) - Short-term debt Current portion of long-term debt (note 10) Current portion of warranty liability Warranty liability Long-term debt (note 10) Other long-term liabilities Shareholders’ equity: Share capital: Authorized: Unlimited common shares, no par value Unlimited preferred shares in series, no par value Issued: 46,859,564 (March 31, 2010 - 38,494,475) common shares Other equity instruments (note 13) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Joint venture partners’ share of net assets of joint ventures (note 15 (c)) $ $ See accompanying notes to consolidated financial statements. 1 WESTPORT INNOVATIONS INC. Consolidated Statements of Operations (unaudited) (Expressed in thousands of United States dollars, except share and per share amounts) Three months ended Nine months ended December 31, December 31, Product revenue $ Parts revenue Service revenue - - - Cost of revenue and expenses: Cost of product and parts revenue Research and development (notes 13 and 14) General and administrative (note 13) Sales and marketing (note 13) Foreign exchange loss (gain) ) ) Depreciation and amortization Bank charges, interest and other Income (loss) before undernoted ) 99 ) ) Income (loss) from investment accounted for by the equity method (note 5) ) ) Interest on long-term debt and amortization of discount ) Interest and other income 65 Gain on sale of long-term investments - - - Loss before income taxes ) Income tax recovery (expense): Current ) Future ) Net loss for the period $ ) $ ) $ ) $ ) Net income (loss) attributed to: Joint venture partners (note 15) The Company ) Loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. 2 WESTPORT INNOVATIONS INC. Consolidated Statements of Comprehensive Loss (unaudited) (Expressed in thousands of United States dollars) Three months ended Nine months ended December 31, December 31, Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gain on available for sale securities, net of tax of $Nil (2009 - $13 and $162) - 94 - Reclassification of net realized gain on available for sale securities to net loss, net of tax of $Nil (2009 - $nil and $19) - - - ) Cumulative translation adjustment ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Comprehensive income (loss) attributable to: Joint venture partners The Company ) See accompanying notes to consolidated financial statements. 3 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity (Expressed in thousands of United States dollars, except share amounts) Year ended March 31, 2010 (audited) and for the nine months ended December 31, 2010 (unaudited) Common shares Share capital Other equity Instruments Additional paid in capital Accumulated deficit Accumulated other comprehensive income Joint venture partners’ share of net assets of joint ventures Total shareholders' equity Balance, March 31, 2009 $ ) $ $ $ Issuance of common shares on exercise of stock options - ) - - - Issuance of common shares on exercise of performance share units ) - Issuance of common shares on public offering - Share issuance costs - ) - ) Stock-based compensation - Net loss for the period - ) - - ) Joint venture partners’ share of net income from joint ventures - Dividends paid by joint ventures - ) ) Other comprehensive income - Balance, March 31, 2010 ) Issuance of common shares on exercise of stock options - ) - - - Issuance of common shares on exercise of performance share units ) - ) Issuance of common shares on exercise of warrants ) - Reclassification of fair value of expired warrants - - ) - Stock-based compensation - Issuance of common shares on public offering - Share issuance costs - ) - ) Net loss for the period - ) - - ) Dividend paid by joint ventures - ) ) Joint venture partners’ share of net income from joint ventures - Other comprehensive income - Balance December 31, 2010 (unaudited) $ ) $ $ $ See accompanying notes to consolidated financial statements. 4 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of United States dollars) Three months ended Nine months ended December 31, December 31, Cash flows from operations: Net loss for the period $ ) $ ) $ ) $ ) Items not involving cash: Depreciation and amortization Stock-based compensation expense Future income tax (recovery) 45 ) ) ) Change in deferred lease inducements ) Loss (Income) from investmentaccounted for by the equity method ) ) Accretion of long-term debt Gain on settlement of short-term debt - - ) - Gain on acquisition (note 3) ) - ) - Gain on disposition of long-term investments - - - ) Changes in non-cash operating working capital: Accounts receivable ) ) Inventories ) ) Prepaid expenses 19 ) Deferred revenue Warranty liability ) Cash flows from investments: Purchase of property and equipment ) Sale (purchase) of short-term investments, net ) ) ) Investment in equity interest (note 5) - - ) - Purchase of subsidiaries, net of acquiredcash (note 3) - - ) - Proceeds from disposition of long-terminvestment - - - Repayment of loan receivable Advances of loan receivable ) Cash flows from financing: Repayment of demand installment loan - ) ) ) Repayment of short-term debt - ) - ) Repayment of other long-term debt ) Shares issued for cash Share issuance costs ) Dividend paid by joint ventures ) Effect of foreign exchange on cash and cashequivalents ) ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to consolidated financial statements. 5 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of United States dollars) Three months ended Nine months ended December 31, December 31, Supplementary information: Interest paid $ Taxes paid Non-cash transactions: Purchase of equipment, furniture and leasehold improvements byassumption of capital lease obligation - - - Shares issued on exercise of performance share units 75 - See accompanying notes to consolidated financial statements. 6 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three and nine months ended December 31, 2010 and 2009 1. Basis of presentation: The unaudited consolidated balance sheet as at December 31, 2010, the unaudited consolidated statements of operations, comprehensive loss and cash flows for the three and nine months ended December 31, 2010 and 2009 and the unaudited consolidated statement of shareholders’ equity for the nine months ended December 31, 2010 have been prepared in accordance with Canadian generally accepted accounting principles for interim financial statements.The accompanying unaudited consolidated financial statements do not include all information and footnote disclosures required under Canadian generally accepted accounting principles for annual financial statements. Except for the adoption of accounting policies described in note 2 and the change in reporting currency described below, these consolidated financial statements have been prepared, on a basis consistent with, and should be read in conjunction with, the consolidated financial statements and notes thereto for the fiscal year ended March 31, 2010. These consolidated financial statements have been presented on a going concern basis, which assumes the realization of assets and the settlement of liabilities in the normal course of operations. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) considered necessary for a fair presentation of the financial position, results of operations and cash flows as at December 31, 2010 and for all periods presented have been included. Effective April 1, 2010, the Company changed the reporting currency for its consolidated financial statement presentation from the Canadian dollar to the United States dollar. The functional currency of the Company’s operations continues to be the Canadian dollar except for Cummins Westport Inc. (“CWI”), which continues to use the U.S. dollar as its functional currency, and OMVL S.p.A (“OMVL”) (note 3), which uses the Euro as its functional currency.The Company translates its consolidated Canadian dollar and Euro functional currency financial statements into the reporting currency using the current rate method. All assets and liabilities are translated using the period end exchange rates. Shareholders’ equity balances are translated using a weighted average of historical exchange rates.Revenues and expenses are translated using the monthly average rate for the period. All comparative amounts have been restated on a retroactive basis to give effect to the change in reporting currency.Except as otherwise noted, all amounts in these financial statements are presented in U.S. dollars.The period end exchange rate of the Canadian dollar as at December 31, 2010 was $1.01 (March 31, 2010 - $0.98), and the average exchange rate for the nine months ended December 31, 2010 was $0.97 (2009 - $0.92). The period end exchange rate of the Euro was 1.34 (July 2, 2010 - 1.26), and the average exchange rate for the Euro was 1.33 for the period from July 2, 2010 to December 31, 2010. The results from operations and cash flows of OMVL are included in these consolidated financial statements from July 2, 2010. The unaudited consolidated financial statements conform in all material respects with accounting principles generally accepted in the United States except as disclosed in note 17. 7 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three and nine months ended December 31, 2010 and 2009 2. Accounting policies: Accounting policies adopted during the period: Revenue recognition: The Company earns service revenue from a research and development arrangement with Volvo Powertrain (“VPT”) under which the Company provides contract services relating to developing natural gas engines or biogas engines for use in Volvo products.Service revenue is recognized using the milestone method upon completion of project milestones as defined and agreed to by the Company and VPT.The Company recognizes consideration earned from the achievement of a substantive milestone in its entirety in the period in which the milestone is achieved.The Company has deemed all milestone payments within the contract to be substantive. The payment associated with each milestone relates solely to past performance and is deemed reasonable upon consideration of deliverables and the payment terms within the contract. Certain milestones under the contract have yet to be defined. The Company considers amounts to be earned once confirmation of achieving the milestone has been obtained from VPT, all services related to the milestone have been delivered, fees are determinable and collectability is reasonably assured. Costs incurred relating to the contract are recorded as research and development costs in the consolidated statements of operations. Intangible assets: The Company amortizes intangible assets acquired if they are determined to have definite useful lives. Certain intangible assets, such as acquired technology and trade names, are amortized on a straight-line basis over their estimated reasonable useful lives. Goodwill: Goodwill is not amortized but instead is tested at least annually for impairment, or more frequently when events or changes in circumstances indicate that goodwill might be impaired. This impairment test is performed annually at January 31. A two-step test is used to identify the potential impairment and to measure the amount of impairment, if any. The first step is to compare the fair value of the reporting unit with its carrying amount, including goodwill. If the fair value of the reporting unit exceeds its carrying amount, goodwill is considered not impaired; otherwise, goodwill is impaired and the loss is measured by performing step two. Under step two, the impairment loss is measured by comparing the implied fair value of the reporting unit goodwill with the carrying amount of goodwill. We determine fair value using widely accepted valuation techniques, including discounted cash flows and market multiple analyses. These types of analyses contain uncertainties because they require management to make assumptions and to apply judgment to estimate industry economic factors and the profitability of future business strategies. It is our policy to conduct impairment testing based on our current business strategy in light of present industry and economic conditions, as well as our future expectations. 8 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three and nine months ended December 31, 2010 and 2009 2. Accounting policies (continued): We record goodwill at the time of purchase for the excess of the amount of the purchase price over the fair values of the assets acquired and liabilities assumed. Future adverse changes in market conditions or poor operating results of underlying assets could result in losses or an inability to recover the carrying value of the goodwill, thereby possibly requiring an impairment charge. Business combinations: In January 2009, the Canadian Institute of Chartered Accountants (“CICA”) issued handbook sections 1582, Business Combinations, 1601, Consolidated Financial Statements, and 1602, Non-controlling interests. These sections replace the former handbook section 1581, Business Combinations, and handbook section 1600, Consolidated Financial Statements, and establish a new section for accounting for a non-controlling interest in a subsidiary. Handbook section 1582 is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011.Handbook sections 1601 and 1602, Non-controlling interests, apply to interim and annual consolidated financial statements for periods beginning on or after January 1, 2011.The new sections address accounting for business combinations using the purchase method and the classification and recognition of non-controlling interests. The Company early adopted these handbook sections effective April 1, 2010. As a result, the acquisition of OMVL and Juniper Engines Inc. (“Juniper”) (note 3) was recorded under the provisions of these sections.The Company previously held 49% of Juniper and as a result of the acquisition, no longer records its previous 49% interest in Juniper under the equity method of accounting from July 2, 2010.As a result of adopting section 1602, the Company also reclassified joint venture partners’ share of net assets in joint ventures from liabilities to shareholders’ equity on the consolidated balance sheet and changed the presentation of net income attributable to the Company and joint venture partners in the statements of operations, comprehensive loss, shareholders’ equity and cash flows. Future accounting standards: Basis of presentation: Canada’s Accounting Standards Board has ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period to be completed by 2011 as permitted by Canadian securities regulatory authorities.The Company will adopt accounting principles generally accepted in the United States of America (“U.S. GAAP”) on April 1, 2011 as permitted by Canadian regulatory authorities and adopt IFRS if and when IFRS and U.S. GAAP converge. 9 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three and nine months ended December 31, 2010 and 2009 3. Business combinations: On July 2, 2010, the Company acquired, through its wholly owed subsidiary, Juniper Engines Italy S.r.l., 100% of the outstanding shares of OMVL, including its 51% interest in Juniper, from Società Italiana Tecnomeccanica La Precisa S.p.A and Sit International B.V. (collectively the “Sellers”). The fair value of the consideration for the acquisition on July 2, 2010 was $25,711.Westport paid cash of $17,146 on closing, which included acquired cash of $4,130, and is required to pay $10,177 (#eu#7,600 euro) on the third anniversary of the closing date. The Company also entered into an “on first demand” bank guarantee in favour of the Sellers with Banca Intesa S.p.A covering the Company’s future payment obligation payable on July 2, 2013. The bank guarantee is subject to a cross guarantee with the Bank of Montreal with whom the Company has a credit facility (note 9). OMVL is based in Pernumia, Italy and designs, manufactures and markets complete fuelling systems for new vehicles and the aftermarket conversion of engines from gasoline to compressed natural gas and liquefied petroleum gas. OMVL has production and distribution capabilities in Europe, Asia, South America and Australia. The Company previously held the other 49% of Juniper, which was accounted for as a long-term investment using the equity method.After the transaction, Juniper became a wholly owned subsidiary of the Company.As a result of this transaction, the Company remeasured its 49% interest in the net assets and liabilities of Juniper held prior to the transaction to fair value and recognized a gain of $184, which is recorded in other income. The acquisitions were accounted for as business combinations using the purchase method. The results of OMVL and 100% of Juniper have been included in the consolidated financial statements of the Company from July 2, 2010. The Company obtained an independent third-party valuation of inventories, property and equipment, and intangible assets. The final fair value of the assets acquired and liabilities assumed are as follows: Consideration allocated to: Total tangible assets, including cash of $4,130 $ Intangible assets subject to amortization Goodwill Total assets acquired Less: total liabilities assumed and gain on acquisition of $184 ) Total net assets acquired $ Consideration: Cash $ Long-term payable $ 10 3. Business combinations (continued): The foreign exchange rate used to translate Euro denominated assets acquired, liabilities assumed and purchase consideration into U.S. dollars was 1.26 based on the July 2, 2010 Bank of Canada closing rate. The Company also incurred an obligation to the Sellers payable on July 2, 2013 that was recognized as a liability on the acquisition date and recorded at fair value. The amount is non-interest bearing, and the fair value was determined using a credit adjusted risk free rate of 3.72% to discount future cash flows. The long-term payable to the Sellers is recorded in long-term debt on the consolidated balance sheet (note 10). The Company recognized goodwill associated with the transactions of $7,573. The goodwill includes the value of the assembled work force and expected synergies including access to markets and supply chain integration. Goodwill as at December 31, 2010 was $8,091 reflecting the effect of changes in foreign exchange rates. Goodwill is not deductible for tax purposes. The consolidated financial statements for the three and nine months ended December 31, 2010 reflect consolidated revenue for Juniper (including OMVL) of $7,982 and $16,256, and net loss of $2,051 and $2,970, respectively, from the acquisition date. Had the Company acquired OMVL on April 1, 2010, the Company’s pro forma revenue and net loss for the nine months ended December 31, 2010 would have been $120,442 and $27,592, respectively. The Company incurred acquisition related expenses of $18 and $397 during the three and nine months ended December 31, 2010, respectively, which have been recorded in general and administrative expenses in the consolidated statements of operations. 4. Inventories: December 31, March 31, (Unaudited) Purchased parts $ $ Assembled parts Work-in-process Finished goods Obsolescence provision ) ) $ $ 11 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Three and nine months ended December 31, 2010 and 2009 5. Long-term investment: On July 3, 2010, the Company invested $4.3 million under an agreement with Weichai Power Co. Ltd. and Hong Kong Peterson (CNG) Equipment Ltd. to form Weichai Westport Inc. (“WWI”). The Company has a 35% equity interest in WWI. During the three and nine months ended December 31, 2010, the Company recognized income of $169 and $624 (2009 - $nil), respectively, as income from investment accounted for by the equity method.WWI’s condensed balance sheet as of December 31, 2010 and the statement of operations for the three and nine month periods ended December 31, 2010 are presented below: December 31, March 31, (unaudited) Current assets $ $
